PER CURIAM
SAIF seeks review of an order of the Workers’ Compensation Board holding that claimant had suffered a new compensable injury that shifted responsibility for his injury from his first employer, Crawford & Company, to SAIF’s insured, DeJong Products. SAIF argues that the Board erred in failing to apply the major contributing cause standard of ORS 656.005(7)(a)(B) to the responsibility dispute under ORS 656.308(1).
Here, the Board found that claimant’s accidental injury at SAIF’s insured was a material contributing cause of his need for treatment and disability, and, on the basis of that finding, held that responsibility had shifted from the first employer to SAIF’s insured. Under the Supreme Court’s holding in SAIF v. Drews, 318 Or 1, 9, 860 P2d 254 (1993), the first employer remains responsible unless the claimant has suffered a new injury that is the major contributing cause of the need for treatment. ORS 656.005(7)(a)(B); ORS 656.308(1). We reverse the Board’s order and remand for reconsideration in the light of SAIF v. Drews, supra.
Reversed and remanded for reconsideration.